Case 2:20-cv-00180-JLB-MRM Document 52-8 Filed 07/29/20 Page 1 of 5 PageID 4378




               EXHIBIT 8
Case 2:20-cv-00180-JLB-MRM Document 52-8 Filed 07/29/20 Page 2 of 5 PageID 4379



                                                                           214


                                  ORIGINAL
       1    UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
       2                                                         X

       3    In re McCray, Richardson,
            Santana, Wise and Salaam
       4

       5            Case No: 03 Civ. 9685(DABHRLE)

       6                                                         X

       7

       8                             Date: December 14, 2012

       9                            Time: 10:41 A.M.

      10

      11

      12                CONTINUED VIDEOTAPED EXAMINATION BEFORE TRIAL

      13    of the Plaintiff, ANGELA BLACK, taken by the Defendants,

      14    pursuant to Notice and to the Federal Rules of Civil

      15    Procedure, held at the Offices of the New York City

      16    Law Department, 100 Church Street, New York, New York

      17    10007, before a Notary Public of the State of New York.

      18

      19

      20

      21

      22

      23

      24

      25

           DIAMOND REPORTING, INC. 718-624-7200 info@diamondreporting.com




                                                                           NYCLD 052319
Case 2:20-cv-00180-JLB-MRM Document 52-8 Filed 07/29/20 Page 3 of 5 PageID 4380



                                                                           254


                                           A. BLACK

       1          Q.    At any point on April -- well, at any point at

       2    -- at the Central Park Precinct or that second or third

       3    precinct, did you ever see Assistant District Attorney

       4    Arthur Tim Clemons?

       5          A.    I -- I don't know who that is.

       6          Q.    Did you ever speak at any time during that

       7    period to a male District Attorney that you know of?

       8          A.    Not that I recall.

       9          Q.    At any point at those precincts, did you speak

      10    to -- or did you see a -- well, withdrawn.            Sorry.

      11                       At any point at the Central Park

      12    Precinct, at the second precinct or the third precinct,

      13    did you see Assistant District Attorney Linda Fairstein?

      14          A.    Yes.

      15          Q.    And do you recall on how many occasions you

      16    saw her?

      17          A.    No.

      18          Q.    Do you recall whether you saw her more than

      19    once?

      20          A.    Yes.

      21          Q.    You did see her more than once?

      22          A.    Yes.

      23          Q.    Did you ever speak to ADA Fairstein?

      24          A.    Yes,

      25          Q.    Do you recall at what time you spoke to

           DIAMOND REPORTING, INC. 718-624-7200 info@diamondreporting.com




                                                                           NYCLD 052359
Case 2:20-cv-00180-JLB-MRM Document 52-8 Filed 07/29/20 Page 4 of 5 PageID 4381



                                                                           255


                                           A. BLACK

       1     ADA Fairstein?

       2          A.    It was while the video tape was being done.

       3     So, maybe 4 o'clock -- 4 o'clock in the morning.

       4          Q.    Do you recall whether you initiated the

       5     conversation or whether she initiated the conversation?

       6          A.    I walked up to her.

       7          Q.    Why did you go up to her to speak to her?

       8          A.    Because I wanted to know how much longer it

       9     would be before we could go home.

      10          Q.    Do you recall exactly what you asked her when

      11     you approached her?

      12          A.    I said something to that effect.

      13          Q.    Wondering when you could go home?

      14          A.    Like, how much longer will it be before we

      15     could go home.

      16          Q.    Did you ever say anything to her about your

      17     brother, Kevin Richardson, not being involved in the

      18     crimes that occurred in the park?

      19          A.    No, I did not.

      20          Q.    Do you recall testifying at the Suppression

      21     Hearing that you said to her that your brother, Kevin

      22     Richardson, was not involved in the rape of the female

      2.3    jogger?

      24          A.    I don't recall that right now.

      25          Q.    Do you recall what ADA Fairstein said to you?

            DIAMOND REPORTING, INC. 718-624-7200 info@diamondreporting.com




                                                                           NYCLD 052360
Case 2:20-cv-00180-JLB-MRM Document 52-8 Filed 07/29/20 Page 5 of 5 PageID 4382



                                                                           256


                                           A. BLACK

       1          A.    I remember she told me that there was a woman

       2    who was found beaten with her head bashed in and she

       3    might not make it through the night.           And I need to pray

       4    that she doesn't die.       And to have a seat.

       5          Q.    Do you know whether there -- those were her

       6    exact words?

       7          A.    To my recollection, yes.

       8          Q.    After that conversation, did you continue

       9    speaking to ADA Fairstein?

      10          A.     No.

      11          Q.     After that conversation, did you ever speak to

      12    her again?

      13          A.     No.

      14          Q.     After the fact -- well, at any time after your

      15    time at the precinct, did you ever speak to Kevin

      16    Richardson about what actually occurred in the park on

      17    April 19, 1989?

      18          A.     Not until he was in Spofford.

      19          Q.     And was that during a -- an occasion where you

      20    visited him at Spofford?

      21          A.     Yes.   We didn't see him until maybe two days

      22    later in Spofford.

      23          Q.     And was anyone else there when you visited

      24    Kevin Richardson at Spofford?

      25          A.     My whole family would go.

           DIAMOND REPORTING, INC. 718-624-7200 info@diamondreporting.com




                                                                           NYCLD 052361
